          Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 1 of 27



 1 David N. Schultz (State Bar No. 123094)
   LAW OFFICES OF DAVID N. SCHULTZ
 2 1747 Preuss Road

 3 Los Angeles, California 90035
   Telephone: (310) 839-3150
 4 Email: Schu1984@yahoo.com

 5 L. Marc Zell (Pro Hac Vice To Be Filed)
   Abraham I. Katsman, of counsel
 6
   Noam Schreiber, of counsel
 7 ZELL & ASSOCIATES INTERNATIONAL ADVOCATES LLC
   350 Fifth Avenue, 59th Floor
 8 Empire State Building
   New York, NY 10118
 9 Telephone: (212) 971-1349
   Fax: (212) 253-4030
10
   Email: mzell@fandz.com
11 Email: abekatsman@yahoo.com
   Email: Schreiber.noam@gmail.com
12
   Attorneys for Plaintiffs Eve Harow, Earl Harow,
13 Fay Shapiro, Neal Shapiro, and Joel Taubman

14

15                          I THE U ITED STATES DISTRICT COURT
16                     FOR THE ORTHER DISTRICT OF CALIFOR IA
17                                   SA FRA CISCO DIVISIO
18
     EVE HAROW, an individual; EARL                    Case No.
19   HAROW, an individual; FAY SHAPIRO, an
     individual; NEAL SHAPIRO, an individual;
20   and JOEL TAUBMAN, an individual,                  COMPLAI T FOR VIOLATIO OF
21                                                     THE FAIR HOUSI G ACT;
                   Plaintiffs,                         VIOLATIO OF THE CALIFOR IA
22                                                     FAIR EMPLOYME T A D HOUSI G
            vs.                                        ACT; VIOLATIO OF THE U RUH
23                                                     CIVIL RIGHTS ACT; A D VIOLATIO
     AIRBNB, INC., a Delaware corporation; and         OF CALIFOR IA U FAIR
     DOES 1 through 20, inclusive,                     COMPETITIO LAW
24
                   Defendants.                         DEMA D FOR JURY TRIAL
25

26          Plaintiffs Eve Harow and Earl Harow (“the Harows”), Fay Shapiro and Neal Shapiro
27 (“the Shapiros”), and Joel Taubman (collectively, “Plaintiffs”), for their Complaint herein, allege

28 as follows:

                                                   1
                                               COMPLAI T
          Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 2 of 27




 1                                     ATURE OF THIS ACTIO

 2          1.     This action arises out of the recent decision of Defendant Airbnb, Inc. (“Airbnb”)

 3 to adopt a policy that intentionally and necessarily discriminates against Jews and Israelis,

 4 including citizens of the United States and the State of California, and involves unlawful conduct

 5 that the United States and the State of California have long fought to eradicate. On November

 6 19, 2018, Airbnb announced that it would no longer allow Jews who reside in the geographical

 7 area known as “Judea and Samaria,” located in the heart of the Land of Israel, to use Airbnb’s

 8 online-based hospitality and lodging platform to offer their residential dwellings for rent.

 9 Referring to “Judea and Samaria” as “the occupied West Bank,” Airbnb’s announcement

10 specifically stated that it would “remove listings in Israeli settlements in the occupied West Bank

11 that are at the core of the dispute between Israelis and Palestinians.” Airbnb applied this policy

12 (the “Discriminatory Policy” or the “Airbnb Discriminatory Policy”) only to residents of Israeli

13 towns in Judea and Samaria; it did not remove listings from any Arab or Palestinian towns

14 located in Judea and Samaria. Airbnb has not applied its Discriminatory Policy, or any similar

15 policy, to any other geographic area in the world. Moreover, the Airbnb Discriminatory Policy

16 effectively prevents all people anywhere in the world, including residents of California, from

17 using Airbnb’s online services to rent in any Jewish communities or Israeli towns located in

18 Judea and Samaria. Finally, because Jews and Israelis cannot practically seek to rent in Arab or

19 Palestinian towns located in Judea and Samaria, because of legal and safety concerns, the Airbnb

20 Discriminatory Policy effectively prevents all Jews and Israelis located anywhere in the world

21 from using Airbnb’s online services to rent anywhere in the entire area known as Judea and

22 Samaria or the West Bank.

23          2.     Airbnb did not come to this discriminatory policy on its own. Human Rights

24 Watch, Inc. (“HRW”) played a central role in causing Airbnb to take the steps that eventually led

25 to the wholesale discrimination against Jews. Through an intensive international media and

26 social media campaign, which included lobbying, meetings, letters, threats, and reports, all aimed

27 at intimidating Airbnb, HRW encouraged, aided and abetted Airbnb to adopt this discriminatory

28

                                                  2
                                              COMPLAI T
          Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 3 of 27




 1 policy – a policy reminiscent of the Nazi-era boycotts against Jewish business and enterprises in

 2 Germany during the 1930s.

 3          3.      As alleged in greater detail below, the anti-Jewish Discriminatory Policy enacted

 4 by Airbnb was adopted with the incitement and encouragement of HRW and other organizations

 5 associated with the Boycott, Divestment and Sanctions Movement (the “BDS Movement”). The

 6 BDS Movement is a global campaign against the State of Israel only, which promotes various

 7 forms of boycotts and sanctions against the State of Israel and Israeli businesses, products, and

 8 individuals, including widespread commercial, cultural, and academic boycotts and divestment,

 9 in order to pressure Israel to meet what the BDS Movement declares are “Israel’s obligations

10 under international law” – obligations that the BDS movement does not seek to impose on any

11 other nation.

12          4.      The anti-Jewish Discriminatory Policy adopted by Airbnb contravenes federal and

13 state law and is repugnant to the core values and mores of the United States and the State of

14 California. This is especially true now, when anti-Semitism is resurgent throughout the United

15 States and the world. Although this action cannot end the scourge of resurgent anti-Semitism, it

16 can redress the specific and grievous harm suffered by Plaintiffs, all of whom are Jewish citizens

17 of the United States, and other similarly situated individuals – harm they have suffered as a result

18 of the Discriminatory Policy enacted by Airbnb, with the encouragement and incitement of HRW

19 and the BDS Movement. Accordingly, this action seeks declaratory relief that the Airbnb

20 Discriminatory Policy violates applicable federal and state law and injunctive relief prohibiting

21 Airbnb from enforcing its newly-enacted Discriminatory Policy.

22                                           THE PARTIES

23          5.      Plaintiff Eve Harow is a dual citizen of the United States and Israel. Together

24 with her husband, Plaintiff Earl Harow, Eve Harow currently owns and resides at the residential

25 property located at Tzipporen 4/1 Efrat, Israel, 9043500 (the “Property”), which is located in the

26 Gush Etzion region of Judea and Samaria. Eve Harow desires to use Airbnb’s services to list and

27 rent the Property. Eve Harow has visited Airbnb’s website in order to investigate whether to list

28 and rent the Property using Airbnb. Because the Property is in the town of Efrat, it is located in

                                                   3
                                               COMPLAI T
          Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 4 of 27




 1 an area classified by Airbnb as an “Israeli settlement[] in the occupied West Bank.” Upon

 2 information and belief, the Property would meet the requirements set by Airbnb for listing on its

 3 website, but for the Airbnb Discriminatory Policy that is the subject of this Complaint. Before

 4 moving to Israel, Eve Harow was a citizen and resident of Los Angeles County, California,

 5 where she continues to exercise her right to vote in federal and state elections.

 6          6.      Plaintiff Earl Harow is a dual citizen of the United States and Israel. Together

 7 with his wife, Plaintiff Eve Harow, Earl Harow currently owns and resides at the Property and

 8 desires to use Airbnb’s services to list and rent the Property. Earl Harow has visited Airbnb’s

 9 website in order to investigate whether to list and rent the Property using Airbnb. Because the

10 Property is in the town of Efrat, it is located in an area classified by Airbnb as an “Israeli

11 settlement[] in the occupied West Bank.” Upon information and belief, the Property would meet

12 the requirements set by Airbnb for listing on its website but for Airbnb’s Discriminatory Policy.

13 Before moving to Israel, Earl Harow was a citizen and resident of Los Angeles County,

14 California, where he continues to exercise his right to vote in federal and state elections.

15          7.      Plaintiff Fay Shapiro is a citizen of the United States and a resident of Los

16 Angeles, California. Fay Shapiro’s sister and brother-in-law reside in the town of Efrat, Israel.

17 Together with her husband, Plaintiff Neal Shapiro, Fay Shapiro has visited her sister and brother-

18 in-law in Efrat on numerous occasions and has rented residential property in Efrat on a previous

19 occasion, before Airbnb was in existence, in order to have a place to stay during such a visit.

20 Fay Shapiro desires to use Airbnb’s services to rent residential property in Efrat in connection

21 with future visits to her sister and brother-in-law. Because Efrat is located in an area classified

22 by Airbnb as an “Israeli settlement[] in the occupied West Bank,” Fay Shapiro would be able to

23 rent residential property in the area in connection with future visits to her sister and brother-in-

24 law using Airbnb, but for Airbnb’s Discriminatory Policy.

25          8.      Plaintiff Neal Shapiro is a citizen of the United States and a resident of Los

26 Angeles, California. Neal Shapiro’s sister-in-law and brother-in-law reside in the town of Efrat,

27 Israel. Together with his wife, Plaintiff Fay Shapiro, Neal Shapiro has visited his sister-in-law

28 and brother-in-law in Efrat on numerous occasions and has rented residential property in Efrat on

                                                    4
                                                COMPLAI T
          Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 5 of 27




 1 a previous occasion, before Airbnb was in existence, in order to have a place to stay during such

 2 a visit. Neal Shapiro desires to use Airbnb’s services to rent residential property in Efrat in

 3 connection with future visits to his sister-in-law and brother-in-law. Because Efrat is located in

 4 an area classified by Airbnb as an “Israeli settlement[] in the occupied West Bank,” Neal Shapiro

 5 would be able to rent residential property in the area in connection with future visits to his sister-

 6 in-law and brother-in-law using Airbnb, but for Airbnb’s Discriminatory Policy.

 7          9.         Plaintiff Joel Taubman (“Taubman”) is a citizen of the United States and a

 8 resident of Scottsdale, Arizona. Taubman has visited Israel on numerous occasions and has

 9 traveled throughout Judea and Samaria during those visits, including in towns such as Ofra, Kfar

10 Tapuach, Hebron, and Shiloh. Taubman used Airbnb’s booking platform to rent residential

11 property in connection with his most recent visit to Israel in 2017. Taubman desires to use

12 Airbnb’s services to rent residential property in Judea and Samaria in connection with future

13 visits to Israel. Taubman would be able to rent residential property in Judea and Samaria in

14 connection with such future visits using Airbnb, but for Airbnb’s Discriminatory Policy.

15          10.        Airbnb is a corporation organized and existing under the laws of the State of

16 Delaware and is qualified to do business as a foreign corporation in the State of California,

17 having registered with the California Secretary of State. Airbnb maintains its principal executive

18 office at 888 Brandon St. #4, San Francisco, California 94103 and is subject to service of process

19 in this District.

20          11.        Plaintiffs do not know the true names and capacities of the Defendants sued

21 herein under the fictitious names DOES 1 through 20, inclusive, and Plaintiffs therefore sue said

22 Defendants by such fictitious names pursuant to Section 474 of the California Code of Civil

23 Procedure. Upon information and belief, each of the Defendants designated as a Doe herein was

24 the agent and/or alter ego of each of the remaining Defendants or is in some manner the cause or

25 contributing cause or otherwise responsible for the events and occurrences herein described, and

26 for the injuries and damages that have been, are being, and will be sustained by Plaintiffs as

27 herein alleged. Plaintiffs will seek leave to amend this Complaint to allege the true names and

28

                                                    5
                                                COMPLAI T
          Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 6 of 27




 1 capacities of the Doe Defendants, together with such allegations as may be appropriate, when the

 2 same have been ascertained.

 3          12.     Upon information and belief, each of the Defendants named herein is in some

 4 manner responsible for the acts alleged herein and that, at all times mentioned herein, each of the

 5 Defendants was the agent, servant, employee, representative, alter-ego, principal, employer or

 6 master of each other Defendant herein and, further, was acting within the scope of such agency,

 7 servitude, employment, representation or capacity and/or for the benefit of each other Defendant

 8 in doing the acts herein alleged. (Hereinafter, Airbnb and DOES 1 through 20, inclusive, are

 9 collectively referred to as “Defendants.”)

10          13.     Upon information and belief, at all times relevant hereto, each of the Defendants,

11 including each and every fictitiously named defendant, conspired with, aided and abetted, and/or

12 acted in concert with each and every other Defendant to harm, injure and damage Plaintiffs as

13 hereinafter alleged and, in furtherance of the aforesaid conspiracy or other plan, each and every

14 Defendant engaged in one or more of the overt acts hereinafter alleged.

15          14.     Upon information and belief, each of the Defendants knew, or in the exercise of

16 reasonable care could and should have known, of the existence of the facts by reason of which

17 liability herein is alleged to exist.

18                                    JURISDICTIO A D VE UE

19          15.     Jurisdiction. This Court has subject matter jurisdiction over the causes of action

20 alleged in this Complaint pursuant to 28 U.S.C. § 1331 and principles of supplemental

21 jurisdiction. Federal question jurisdiction exists by reason of the claims alleged below, arising

22 under 42 U.S.C. §§ 3606 and 3617. This Court has supplemental jurisdiction over the state law

23 claims alleged in this action, pursuant to 28 U.S.C. § 1367(a), because these claims are so

24 intimately related to claims in the action exclusively within the Court’s original jurisdiction that

25 they form part of the same case or controversy under Article III of the United States Constitution

26 and because these claims arise out of the same nexus of facts and events.

27

28

                                                    6
                                                COMPLAI T
          Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 7 of 27




 1          16.     This Court has personal jurisdiction over Airbnb pursuant to Fed. R. Civ. P. 4(h),

 2 Fed. R. Civ. P. 4(k)(1), and under Sections 410.10 and 416.10 of the California Code of Civil

 3 Procedure, because Airbnb maintains its principal place of business in San Francisco, California.

 4          17.     Venue and Intradistrict Assignment. Venue is proper in this District under 28

 5 U.S.C. §§ 1391(b)(1) and (c)(2), because defendant Airbnb resides in the District in which it

 6 maintains its principal place of business and is therefore subject to personal jurisdiction in this

 7 District. Venue is proper in this Division pursuant to Local Rule 3-2(d) because this action

 8 arises in the county of San Francisco, where Airbnb maintains its principal place of business.

 9                             RELEVA T FACTUAL ALLEGATIO S

10                                       AIRB B’S BUSI ESS
11          18.     Airbnb is a privately held global company headquartered in San Francisco,

12 California. Airbnb operates an online marketplace, booking, brokerage and hospitality service

13 related to the business of renting residential dwellings and other public accommodations.

14 Airbnb’s booking platform serves as a facility related to the business of renting residential

15 dwellings, such as the Property and the Units. Airbnb’s services are accessible via its website

16 and mobile applications.

17          19.     Airbnb structures its business as a membership organization, generally requiring

18 users to register as “members” of the organization in order to utilize its booking and brokerage

19 services. Members can use the service to arrange or offer lodging, primarily home stays or

20 tourism experiences.      Airbnb generally charges a commission for each booking confirmed

21 through its services. Airbnb facilitates the ability of owners of residential dwellings to engage in

22 the business of renting residential dwellings to members in countries around the world, including

23 the United States.

24                  HISTORICAL BACKGROU D OF JUDEA A D SAMARIA
25                                       The Region Before 1948

26          20.     Since biblical times, Judea and Samaria have been part and parcel of the Land of

27 Israel, as reflected in the Hebrew Bible, the Christian Bible, and an unbroken line of historical

28 and archaeological sources spanning more than 3,000 years. Nearly 2,000 years ago, the Roman

                                                   7
                                               COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 8 of 27




 1 Empire conquered the Land of Israel, expelled most of its inhabitants, and renamed the area

 2 “Palestine.” Although the area subsequently was conquered and reconquered numerous times

 3 and was ruled by various empires over the centuries, some Jewish presence always remained,

 4 uninterrupted, in the Land of Israel, and there was no significant economic development of the

 5 area under any of these empires.

 6          21.    For 400 years, beginning in 1517 and continuing until 1917, the area was

 7 controlled by the Ottoman Empire. Beginning in the 19th Century, significant numbers of Jews

 8 began to return to the area. These Jews purchased tracts of land, drained swamps, reclaimed land

 9 that had been largely uninhabited for centuries, and established new Jewish farms and towns.

10 The economic development and opportunities brought about by the growing Jewish presence in

11 the area also drew large numbers of Arabs to the area from elsewhere in the Middle East.

12          22.    In 1917, the Ottoman Empire fell to the Allied Powers during World War I. Under

13 the League of Nations Covenant and Mandate and the 1920 Treaty of San Remo, Great Britain

14 accepted the Palestine Mandate, an area primarily comprising what today are the lands of Jordan

15 and Israel, including Judea and Samaria. The Mandate gave legal effect to the 1917 Balfour

16 Declaration, the British policy to “favour the establishment in Palestine of a national home for

17 the Jewish people.”

18          23.    In 1921, Great Britain unilaterally divided Palestine along the Jordan River and

19 established an Arab entity of Transjordan on the 78% of the land included in the Palestine

20 Mandate that was east of the Jordan River. The League of Nations Covenant and Mandate

21 provided that, for the remaining 22% of the land, located between the Jordan River and the

22 Mediterranean Sea, the Mandatory Power was required to facilitate the close settlement of the

23 Jewish People in all areas west of the Jordan River within the Palestine Mandate, including

24 Judea and Samaria. During the Palestine Mandate, the Hebrew name Eretz Yisrael (“Land of

25 Israel”) was part of the official name for the Palestine Mandate territory between the Jordan

26 River and the Mediterranean Sea.

27

28

                                                 8
                                             COMPLAI T
          Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 9 of 27




 1          24.    Upon the creation of the United Nations and the adoption of the United Nations

 2 Charter in San Francisco in 1945, the League of Nations ceased to exist but the provisions of the

 3 Palestine Mandate continued in force through Article 80 of the United Nations Charter.

 4          25.    In early 1947, Great Britain announced that it would abandon the Palestine

 5 Mandate and have the United Nations determine the future of Palestine.             Thereafter, in

 6 November 1947, the United Nations General Assembly, by a two-thirds vote, adopted non-

 7 binding Resolution 181, which recommended that the Palestine Mandate be divided into a Jewish

 8 state and an Arab state. Under the terms of the resolution, Judea and Samaria were to be

 9 allocated to the Arab state. The surrounding Arab states in the Middle East, however, on their

10 own behalf and on behalf of the Arabs residing within the Palestine Mandate, rejected Resolution

11 181 and chose to use force to prevent its implementation. As a result, Resolution 181 was never

12 approved by the United Nations Security Council and was never implemented.

13                             Israel Declares Its Independence In 1948

14          26.    In May 1948, when the Palestine Mandate expired, the State of Israel was

15 declared. Eleven minutes after the State of Israel was declared, the United States was the first

16 country to recognize the State of Israel.

17          27.     Almost immediately, Arab states throughout the Middle East and Palestinian

18 Arab forces already operating clandestinely within the country attacked Israel. The fighting

19 between Israel and these Arab states ended in 1949 with the signing of a series of armistice

20 agreements between Israel and the Arab states, including the Hashemite Kingdom of

21 Transjordan, known today as Jordan.

22          28.    At the time of the signing of the armistice agreements, the Arab forces held Judea

23 and Samaria, including land which Jews had purchased and settled in before 1948. For example,

24 Efrat, where the Harows reside, is part of Gush Etzion, a bloc of Jewish towns and farms

25 founded south of Jerusalem on land purchased and settled by Jews beginning in the 1920s. After

26 the United Nations approved the plan to divide the Palestine Mandate into a Jewish state and an

27 Arab state, Arab forces began to attack Gush Etzion. As a result, women and children who lived

28 in the Gush Etzion bloc were evacuated while the men stayed behind to defend the area. In early

                                                   9
                                               COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 10 of 27




 1 May 1948, Arab forces attacked Kfar Etzion, a kibbutz located in the region, and forced the

 2 kibbutz to surrender.      129 Jewish fighters died, most of whom were massacred after

 3 surrendering. Moreover, Transjordan refused to allow these men to be buried or their remains to

 4 be gathered for more than one year after their death.

 5          29.    Under the terms of the 1949 armistice agreements between Israel and the Arab

 6 states, as insisted upon by the Arab states, the armistice demarcation line between Judea and

 7 Samaria and the rest of Israel (the “Green Line”) was not to be construed as a permanent border

 8 or a political or territorial boundary. At that time, no Arab state recognized Israel or even

 9 attempted to negotiate a peace treaty with Israel.

10          30.    In violation of international law, the Kingdom of Transjordan annexed Judea and

11 Samaria in 1950 and renamed the area the “West Bank,” in order to blur the longstanding Jewish

12 ties to this area. Judea and Samaria is thus also known today as the “West Bank,” its Jordanian

13 name. The annexation of Judea and Samaria was condemned and was not recognized by other

14 nations, except for recognition by Great Britain and Pakistan.

15          31.    During the 19-year period from 1949 until 1967 that Jordan occupied Judea and

16 Samaria, no Jews were allowed to reside in or travel to Judea and Samaria, including the Old

17 City of Jerusalem. All existing Jewish communities in Judea and Samaria, some of which had

18 existed for centuries, were destroyed, the surviving Jewish residents were expelled, and the land

19 was delivered into the hands of Palestinian Arabs under Jordan’s Absentee Property legislation.

20                                 The Six-Day War Begins In 1967

21          32.    In May 1967, the armies of Egypt, Syria, Lebanon and Jordan surrounded Israel

22 and began to mass troops on Israel’s borders. Egypt expelled United Nations peacekeeping

23 forces from the Sinai Peninsula and blocked Israeli shipping through the Red Sea by closing the

24 Straits of Tiran.

25          33.    In late May and early June 1967, Arab leaders, including from Egypt, Jordan,

26 Iraq, and Syria, made numerous public pronouncements about their desire to destroy and

27 annihilate Israel. For example, President Nasser of Egypt stated that “[o]ur basic objective will

28 be the destruction of Israel” and Syria’s then-defense minister (and subsequent president) Hafez

                                                 10
                                              COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 11 of 27




 1 Assad stated that Syria’s forces were “ready … to initiate the act of liberation itself, and to

 2 explode the Zionist presence in the Arab homeland” and that “I, as a military man, believe the

 3 time has come to enter into a battle of annihilation.” In addition, leaders of the Palestine

 4 Liberation Organization (“PLO”), which had been founded in 1964 with the express purpose of

 5 “liberating” all territory controlled by Israel through “armed struggle,” stated that “[w]e shall

 6 destroy Israel and its inhabitants and as for the survivors – if there are any – the boats are ready

 7 to deport them.”

 8          34.     Surrounded and heavily out-manned and out-armed, Israel launched a surprise

 9 attack against the Egyptian air force on June 5, 1967, destroying most of it on the ground. Israel

10 did not attack Jordanian forces, and instead sent messages to King Hussein of Jordan stating that

11 Israel would not attack if Jordan did not enter the fighting. Nevertheless, Jordanian forces

12 attacked Israel from the West Bank and eastern Jerusalem and shelled Tel Aviv and the Jewish

13 western neighborhoods of Jerusalem, causing hundreds of civilian casualties. Acting in self-

14 defense under Article 51 of the United Nations Charter, Israel struck back and eventually

15 captured Judea and Samaria, as well as Jerusalem, from Jordanian control. This fighting became

16 known as the “Six-Day War”.

17          35.     On June 19, 1967, shortly after the end of the Six-Day War, Israel offered to give

18 up nearly all territory captured in the war in exchange for a peace treaty. The Arab League

19 responded with what is known as the “Khartoum Resolution,” which provided for “no peace with

20 Israel, no recognition of Israel, no negotiations with it ...”

21                           Judea and Samaria Following The Six-Day War

22          36.     Following the Six-Day War, Israel established a military administration in the

23 West Bank. Israel allowed its citizens, including survivors of communities that had been Jewish

24 before they were destroyed in 1948 by Arab armies and Jordanian administration, to reclaim and

25 resettle some of these communities and establish new communities, consistent with Israel’s legal

26 and historical rights.     The first such community was Kfar Etzion, which was resettled by

27 evacuees from 1948, many of whom were the orphan children of the massacred surrendering

28 Jews described above. These are the Jewish “settlements” where the Airbnb Discriminatory

                                                    11
                                                 COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 12 of 27




 1 Policy refuses to list rentals, such as Gush Etzion, which includes the towns of Kfar Etzion and

 2 Efrat.

 3          37.     Judea and Samaria are currently administered by the State of Israel in accordance

 4 with the “Oslo Accords,” which were entered into between Israel and representatives of the PLO

 5 in 1993. Under the Oslo Accords, Judea and Samaria were divided into three areas for purposes

 6 of allocating administrative functions between Israel and the Palestinian Autonomous Authority

 7 (the “PA”). In Area A, which includes all major Palestinian population centers, the PA has

 8 plenary authority, including over security matters.       In Area B, the PA exercises full civil

 9 administrative jurisdiction, subject to Israeli control over security matters. Almost 95% of West

10 Bank Palestinians live in Areas A and B. In Area C, where all Jewish communities are situated,

11 Israel exercises plenary administrative jurisdiction, including over Palestinian Arab habitats.

12          38.     The Jewish communities in the Area C portion of Judea and Samaria are home to

13 more than 500,000 Jews, including thousands of United States citizens and citizens of California.

14 These Jews include the Harows, who own the Property in Efrat, and the sister and brother-in-law

15 of Fay Shapiro, who reside in Efrat.

16          39.     Israeli Jews are legally prohibited from entering Area A because of the potential

17 danger. Entry to Area B is not advisable for similar safety and legal reasons. Furthermore,

18 under Palestinian land laws, it is a capital crime to sell property to Israelis and to non-Israeli

19 Jews. Therefore, the only places in Judea and Samaria where a Jew may purchase property and

20 rent it out are in the towns and settlements of Area C – precisely the area where the Airbnb

21 Discriminatory Policy bars listing such rentals. The Discriminatory Policy thus prevents all Jews

22 and Israelis, and only Jews and Israelis, including United States citizens such as the Harows,

23 from listing properties anywhere in Judea and Samaria.

24          40.     Furthermore, as the history set forth above shows, “Israeli settlements in the

25 occupied West Bank” are hardly “at the core of the dispute between Israelis and Palestinians” –

26 Airbnb’s stated justification for its Discriminatory Policy.

27

28

                                                  12
                                               COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 13 of 27




 1                AIRB B ADOPTS ITS A TI-JEWISH DISCRIMI ATORY POLICY

 2          41.     Until November 19, 2018, Airbnb offered its services to all persons owning

 3 residential dwellings and accommodations in all communities in Judea and Samaria, without

 4 regard to the religion, ethnicity or national origin of the owner of the residential dwelling or

 5 accommodation.

 6          42.     Before November 19, 2018, Airbnb publicly asserted that it was permitted by law

 7 to provide its platform and services to Jews and Israelis in Judea and Samaria, and that it would

 8 continue to do so.

 9          43.     Airbnb’s policy and practice until November 19, 2018 was consistent with its

10 general policy of non-discrimination on the basis of race, religion, national origin, ethnicity,

11 disability, sex, gender identity, sexual orientation, or age (the “Airbnb Non-Discrimination

12 Policy”), which is found at the URL https://www.airbnb.com/terms/nondiscrimination_policy.

13 The Airbnb Non-Discrimination Policy states, among other things, that “Airbnb is, at its core, an

14 open community dedicated to bringing the world closer together by fostering meaningful, shared

15 experiences among people from all parts of the world. Our community includes millions of

16 people from virtually every country on the globe. It is an incredibly diverse community, drawing

17 together individuals of different cultures, values, and norms.”

18          44.     Consistent with the Airbnb Non-Discrimination Policy, until November 19, 2018,

19 Airbnb rebuffed calls from representatives of the BDS Movement and other anti-Israel and anti-

20 Semitic organizations and activists to refuse to provide its platform and services to Jews and/or

21 Israelis seeking to offer their residential dwellings for rent in Judea and Samaria.

22          45.     HRW is an international non-governmental organization, headquartered in New

23 York City. HRW originally was founded in 1978 under the name Helsinki Watch, to monitor the

24 then-Soviet Union's compliance with the Helsinki Accords. Following the demise of the Soviet

25 Union, however, HRW changed course and began a wildly disproportionate negative focus on

26 Israel. In a column entitled “Rights Watchdog, Lost in the Mideast,” that appeared in the October

27 19, 2009 edition of the New York Times, human rights activist Robert L. Bernstein, one of

28 HRW’s founders, excoriated HRW’s anti-Israel turn and criticized HRW for ignoring severe

                                                  13
                                               COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 14 of 27




 1 human rights violations in closed societies, for its anti-Israel bias, and for “issuing reports…that

 2 are helping those who wish to turn Israel into a pariah state.” Bernstein observed in the column

 3 that HRW “has written far more condemnations of Israel for violations of international law than

 4 of any other country in the region,” even though the region “is populated by authoritarian

 5 regimes with appalling human rights records.”

 6          46.     Upon information and belief, HRW waged a campaign to encourage, aid and abet

 7 Airbnb to depart from the Airbnb Non-Discrimination Policy and instead adopt the Airbnb

 8 Discriminatory Policy, a policy that targeting residential dwellings and accommodations owned

 9 by Jews in Judea and Samaria and persons seeking to rent such accommodations.

10          47.     Upon information and belief, Airbnb conspired with HRW and the BDS

11 Movement to enact its Discriminatory Policy, which discriminates against Jews, including

12 Jewish citizens of the United States and California, in violation of federal law and California

13 state law.

14          48.     Upon information and belief, representatives of HRW met with representatives of

15 Airbnb before November 19, 2018, for the purpose of encouraging Airbnb to change its policy

16 towards Judea and Samaria. HRW sent letters to Airbnb whose purpose was to convince and

17 encourage Airbnb to change the Airbnb Non-Discriminatory Policy as it applied to Judea and

18 Samaria.       Upon information and belief, HRW also threatened Airbnb with consequences,

19 including possibly encouraging a worldwide boycott of Airbnb, should Airbnb fail to adopt a

20 new policy that would discriminate against Jews with respect to residential dwellings and

21 accommodations in Judea and Samaria.

22          49.     On November 19, 2018, Airbnb adopted its Discriminatory Policy, under which

23 Airbnb agreed to “remove listings in Israeli settlements in the occupied West Bank that are at the

24 core of the dispute between Israelis and Palestinians.” Upon information and belief, Airbnb

25 adopted its Discriminatory Policy in response to incitement, threats, and encouragement by

26 representatives of the BDS Movement and other anti-Israel and anti-Semitic organizations,

27 including HRW.

28

                                                  14
                                               COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 15 of 27




 1          50.    On November 19, 2018, in connection with its adoption of the Discriminatory

 2 Policy, Airbnb issued a press release (the “Press Release”), which states as follows:

 3
            There are conflicting views regarding whether companies should be doing
 4          business in the occupied territories that are the subject of historical disputes
 5          between Israelis and Palestinians.

 6          US law permits companies like Airbnb to engage in business in these territories.
            At the same time, many in the global community have stated that companies
 7          should not do business here because they believe companies should not profit on
            lands where people have been displaced. Others believe that companies should
 8          not withdraw business operations from these areas.
 9
            For us, the question centers on the approximately 200 Airbnb listings in Israeli
10          settlements in the West Bank and whether they should be available for rent on our
            platform. We are most certainly not the experts when it comes to the historical
11          disputes in this region. Our team has wrestled with this issue and we have
            struggled to come up with the right approach.
12

13          In the past, we made clear that we would operate in this area as allowed by law.
            We did this because we believe that people-to-people travel has considerable
14          value and we want to help bring people together in as many places as possible
            around the world. We also explained that going forward we would ask questions,
15          listen to experts, seek out our community for their thoughts, and continue to learn.
16
            Since then, we spent considerable time speaking to various experts — including
17          those who have criticized our previous approach — about this matter. As a global
            platform operating in 191 countries and regions and more than 81,000 cities, we
18          must consider the impact we have and act responsibly. Accordingly, we have
            developed a framework for evaluating how we should treat listings in occupied
19          territories.
20
            […]
21
            When we applied our decision-making framework, we concluded that we should
22          remove listings in Israeli settlements in the occupied West Bank that are at the
            core of the dispute between Israelis and Palestinians.
23

24 The full text of the Press Release describing Airbnb’s new Discriminatory Policy may be found

25 at the URL https://press.airbnb.com/listings-in-disputed-regions.

26          51.    Judea and Samaria include both Jewish/Israeli cities, villages, and towns and
27 Arab/Palestinian cities, villages and towns. The Airbnb Discriminatory Policy effectively targets

28 only those residential dwellings and accommodations in Judea and Samaria that are owned or

                                                  15
                                               COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 16 of 27




 1 managed by Jews. The Airbnb Discriminatory Policy does not affect the listings of residential

 2 dwellings and accommodations in any Arab and Palestinian cities, villages and towns located in

 3 Judea and Samaria and does not affect any residential dwellings and accommodations that are

 4 owned or managed by Arabs, Palestinians or other non-Jews.

 5          52.    Airbnb made the decision to enact the Airbnb Discriminatory Policy knowing that

 6 this policy excludes listings for residential dwellings and accommodations owned predominately,

 7 if not exclusively, by Jews and/or Israelis and that this policy effectively prevents Jews and

 8 Israelis throughout the world, including United States citizens, from renting residential dwellings

 9 and accommodations in Judea and Samaria. Airbnb adopted the Airbnb Discriminatory Policy

10 knowing of the discriminatory effects that the policy would have.

11          53.    On November 19, 2018, the same day that Airbnb adopted its Discriminatory

12 Policy and issued the Press Release, HRW praised Airbnb’s decision and stated that “[t]he

13 decision by Airbnb to stop listing properties in unlawful Israeli settlements in the occupied West

14 Bank is a positive step that other global tourism companies should follow.”

15          54.    The following day, on November 20, 2018, HRW published a 65-page report

16 entitled “Bed and Breakfast on Stolen Land: Tourist Rental Listings in West Bank Settlements.”

17 (the “HRW Report”). In the HRW Report, which may be found at the URL

18 https://www.hrw.org/report/2018/11/20/bed-and-breakfast-stolen-land/tourist-rental-listings-

19 west-bank-settlements, HRW “urge[d] Airbnb and Booking.com to stop listing properties in

20 settlements.”

21          55.    HRW encouraged Airbnb to adopt the Airbnb Discriminatory Policy well aware

22 of the discriminatory effects that the policy would have.

23          56.    Airbnb’s adoption of the Discriminatory Policy regarding Judea and Samaria, and

24 its removal of listings “in Israeli settlements in the occupied West Bank,” denies the owners of

25 residential dwellings and accommodations in these areas, including the Harows, access to, and/or

26 participation in, Airbnb’s booking and brokerage services, organization, and facilities and other

27 services related to the business of renting their residential dwellings and accommodations.

28

                                                 16
                                              COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 17 of 27




 1          57.     Airbnb’s adoption of the Airbnb Discriminatory Policy regarding Judea and

 2 Samaria, and its removal of listings “in Israeli settlements in the occupied West Bank,” denies

 3 prospective renters of residential dwellings and accommodations in these areas, including the

 4 Shapiros and Taubman, access to these residential dwellings and accommodations and/or

 5 participation in Airbnb’s booking and brokerage services, organization, and facilities and other

 6 services related to the business of renting residential dwellings and accommodations.

 7          58.     Airbnb’s decision to adopt the Airbnb Discriminatory Policy and remove listings

 8 “in Israeli settlements in the occupied West Bank” discriminates against Jews and/or Israelis on

 9 its face and in effect on the basis of race, religion and national origin.

10          59.     Plaintiffs have been injured and continue to be injured and suffer damage as a

11 result of Airbnb’s illegal and discriminatory practice and policy of excluding from its brokerage

12 and booking services and platform residential dwellings and accommodations located in areas

13 that Airbnb classifies as “Israeli settlements in the occupied West Bank.”

14          60.     On or about January 17, 2019, Airbnb issued another press release in which it

15 reaffirmed that it was removing listings in areas that Airbnb classifies as “Settlements in the

16 West Bank” from its online brokerage and booking services and platform. Airbnb’s press release

17 further stated, among other things, that it was removing listings in South Ossetia and Abhkazia

18 from its online brokerage and booking services and platform. South Ossetia and Abhkazia are

19 areas in Georgia that are currently occupied by Russia.

20          61.     Airbnb’s decision to remove listings in South Ossetia and Abhkazia is

21 significantly different from its decision to enact the Airbnb Discriminatory Policy with respect to

22 the areas that Airbnb classifies as “Israeli settlements in the occupied West Bank.” Airbnb’s

23 decision to remove listings in South Ossetia and Abhkazia applies to these entire regions and

24 impacts communities of Russians, Georgians, and Abhkazians located in these regions in the

25 same way. By contrast, the Airbnb Discriminatory Policy only applies to areas that Airbnb

26 classifies as “Israeli settlements in the occupied West Bank.” Therefore, the Discriminatory

27 Policy only impacts listings in communities of Jews and Israelis in Judea and Samaria. The

28 policy has no impact on any communities of Arabs and/or Palestinians in the same region.

                                                   17
                                                COMPLAI T
        Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 18 of 27




 1 Moreover, the Discriminatory Policy only impacts Jews and Israelis anywhere in the world who

 2 wish to rent accommodations in Judea and Samaria. It does not impact non-Jews, who are still

 3 able to rent accommodations in Arab or Palestinian towns in Judea and Samaria using Airbnb.

 4               AIRB B’S TERMS OF SERVICE DO OT APPLY TO THIS ACTIO

 5         62.     Airbnb   maintains    a   website   which    may    be      found   at   the   URL

 6 http://www.airbnb.com (the “Website”). The Website includes Airbnb’s Terms of Service.

 7         63.     According to the Terms of Service, “By accessing or using the Airbnb Platform,

 8 you agree to comply with and be bound by these Terms of Service.”

 9         64.     Section 19.4 of the Terms of Service provides for mandatory arbitration of

10 disputes as follows:

11         Agreement to Arbitrate. You and Airbnb mutually agree that any dispute, claim or
12         controversy arising out of or relating to these Terms or the breach, termination,
           enforcement or interpretation thereof, or to the use of the Airbnb Platform, the
13         Host Services, the Group Payment Service, or the Collective Content
           (collectively, “Disputes”) will be settled by binding arbitration (the “Arbitration
14         Agreement”). If there is a dispute about whether this Arbitration Agreement can
           be enforced or applies to our Dispute, you and Airbnb agree that the arbitrator
15         will decide that issue.
16         65.     Section 19.6 of the Terms of Service provide as follows:
17
           Arbitration Rules and Governing Law. This Arbitration Agreement evidences a
18         transaction in interstate commerce and thus the Federal Arbitration Act governs
           the interpretation and enforcement of this provision. The arbitration will be
19         administered by AAA in accordance with the Consumer Arbitration Rules and/or
           other AAA arbitration rules determined to be applicable by the AAA (the “AAA
20
           Rules“) then in effect, except as modified here. The AAA Rules are available at
21         www.adr.org or by calling the AAA at 1–800–778–7879.

22         66.     Section 19.10 of the Terms of Service provides as follows:

23         Jury Trial Waiver. You and Airbnb acknowledge and agree that we are each
           waiving the right to a trial by jury as to all arbitrable Disputes.
24
           67.     Section 21.1 of the Terms of Service provides as follows:
25

26

27

28

                                                 18
                                              COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 19 of 27



            If your Country of Residence is the United States, these Terms will be interpreted
 1          in accordance with the laws of the State of California and the United States of
 2          America, without regard to conflict-of-law provisions. Judicial proceedings (other
            than small claims actions) that are excluded from the Arbitration Agreement in
 3          Section 19 must be brought in state or federal court in San Francisco, California,
            unless we both agree to some other location. You and we both consent to venue
 4          and personal jurisdiction in San Francisco, California.
 5          68.    Section 21.3 of the Terms of Service provides as follows:
 6          If your Country of Residence is outside of the United States and China, these
 7          Terms will be interpreted in accordance with Irish law. The application of the
            United Nations Convention on Contracts for the International Sale of Goods
 8          (CISG) is excluded. The choice of law does not impact your rights as a consumer
            according to the consumer protection regulations of your Country of Residence. If
 9          you are acting as a consumer, you agree to submit to the non-exclusive
            jurisdiction of the Irish courts. Judicial proceedings that you are able to bring
10
            against us arising from or in connection with these Terms may only be brought in
11          a court located in Ireland or a court with jurisdiction in your place of residence. If
            Airbnb wishes to enforce any of its rights against you as a consumer, we may do
12          so only in the courts of the jurisdiction in which you are a resident. If you are
            acting as a business, you agree to submit to the exclusive jurisdiction of the Irish
13          courts.
14          69.    Airbnb’s Terms of Service constitutes a “browse-wrap” agreement, which does
15 not require any type of express manifestation of assent. Plaintiffs never manifested any assent to

16 the Terms of Service because they did not actually know of the Terms of Service.

17          70.    Plaintiffs did not have constructive notice of the Terms of Service because the
18 Terms of Service were not conspicuously placed on Airbnb’s website.

19          71.    The Harows and the Shapiros have not agreed to comply with or be bound by the
20 Terms of Service because they are not currently members of Airbnb and have not used the

21 Airbnb Platform to list or rent residential dwellings or accommodations.

22          72.    For all the above reasons, the Terms of Service do not constitute a binding
23 contract between Airbnb and the Plaintiffs and Airbnb may not enforce the Terms of Service

24 against the Plaintiffs.

25          73.    This action alleges anti-discrimination claims against Airbnb based on the Airbnb
26 Discrimination Policy.

27

28

                                                   19
                                                COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 20 of 27




 1          74.     Because this action involves anti-discrimination claims against Airbnb, the

 2 mandatory arbitration provision and the jury waiver provision in Airbnb’s Terms of Service are

 3 void as a matter of California public policy. For this reason as well, Airbnb may not enforce the

 4 mandatory arbitration provision and the jury waiver provision in its Terms of Service.

 5                                   FIRST CLAIM FOR RELIEF

 6                    (Violation of the Fair Housing Act Against All Defendants)

 7          75.     Plaintiffs repeat and re-allege each and every allegation of the foregoing

 8 paragraphs as if fully set forth herein.

 9          76.     Airbnb operates an online business that provides a platform and listing service for

10 individuals such as Plaintiffs to list, discover and rent both short-term and long-term residential

11 dwellings and accommodations.

12          77.     The homes and properties, including the Property owned by the Harows, the

13 residential property that the Shapiros may wish to rent in Efrat and the residential property that

14 Taubman may wish to rent in Judea and Samaria, and those referred to above, are “dwellings”

15 within the meaning of 42 U.S.C. § 3602(b).

16          78.     The actions of Defendants, and each of them, including the actions of Defendant

17 Airbnb, violate the provisions of 42 U.S.C. § 3604, which states, in pertinent part, that:

18          it shall be unlawful—
19
            (a) To refuse to sell or rent after the making of a bona fide offer, or to refuse to
20          negotiate for the sale or rental of, or otherwise make unavailable or deny, a
            dwelling to any person because of race, color, religion, sex, familial status, or
21          national origin.
22          (b) To discriminate against any person in the terms, conditions, or privileges of
23          sale or rental of a dwelling, or in the provision of services or facilities in
            connection therewith, because of race, color, religion, sex, familial status, or
24          national origin.

25          (c) To make, print, or publish, or cause to be made, printed, or published any
            notice, statement, or advertisement, with respect to the sale or rental of a dwelling
26
            that indicates any preference, limitation, or discrimination based on race, color,
27          religion, sex, handicap, familial status, or national origin, or an intention to make
            any such preference, limitation, or discrimination.
28

                                                  20
                                               COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 21 of 27



            (d) To represent to any person because of race, color, religion, sex, handicap,
 1          familial status, or national origin that any dwelling is not available for inspection,
 2          sale, or rental when such dwelling is in fact so available.
            79.     The actions of Defendants, and each of them, alleged above, including the actions
 3
     of Defendant Airbnb, constitute discrimination on account of race, religion and national origin in
 4
     violation of the above provisions.
 5
            80.     The actions of Defendants, and each of them, including the actions of Defendant
 6
     Airbnb, also violate the provisions of 42 U.S.C. § 3606, which states, in pertinent part, that:
 7

 8          it shall be unlawful to deny any person access to or membership or participation
            in any multiple-listing service, real estate brokers’ organization or other service,
 9          organization, or facility relating to the business of selling or renting dwellings, or
            to discriminate against him in the terms or conditions of such access, membership,
10          or participation, on account of race, color, religion, sex, handicap, familial status,
11          or national origin.

12          81.     The actions of Defendants, and each of them, alleged above, including the actions

13 of Defendant Airbnb, constitute discrimination on account of race, religion and national origin in

14 the denial of access to, membership and participation in a service relating to the business of

15 renting dwellings.

16          82.     The actions of Defendants, and each of them, including the actions of Defendant

17 Airbnb, also violate 42 U.S.C. § 3617, which states, in pertinent part, that:

18          it shall be unlawful to coerce, intimidate, threaten, or interfere with any person in
19          the exercise or enjoyment of, or on account of his having exercised or enjoyed, or
            on account of his having aided or encouraged any other person in the exercise or
20          enjoyment of, any right granted or protected by section 3603, 3604, 3605, or 3606
            of this title.
21

22          83.     The actions of Defendants, and each of them, alleged above constitute

23 interference with the rights of persons in the exercise or enjoyment of, or on account of their

24 having exercised or enjoyed, or on account of their having aided or encouraged persons in the

25 exercise or enjoyment of, rights granted or protected by the Fair Housing Act. The actions of

26 Defendants, and each of them, also constitute coercion, intimidation, and threats to persons in the

27 exercise or enjoyment of, or on account of their having exercised or enjoyed, or on account of

28 their having aided or encouraged persons in the exercise or enjoyment of, rights granted or

                                                   21
                                                COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 22 of 27




 1 protected by the Fair Housing Act. In taking the actions alleged above, Defendants, and each of

 2 them, acted intentionally, willfully, and in disregard of the federally protected rights of others.

 3          84.     Plaintiffs are “aggrieved persons” within the meaning of 42 U.S.C. §3602(i) and

 4 have suffered harm and damages as a direct result of the Airbnb Discriminatory Policy.

 5 Defendants are liable to Plaintiffs for any and all damages that Plaintiffs have sustained as a

 6 result of Defendants’ conduct.

 7          85.     Plaintiffs have suffered harm and damages as a direct result of Defendants’

 8 violation of 42 U.S.C. § 3617, in that, under the Airbnb Discriminatory Policy, the Harows are

 9 unable to list their Property on Airbnb’s website and the Shapiros and Taubman are unable to

10 rent residential dwellings in Judea and Samaria on Airbnb’s website. Plaintiffs, and each of

11 them, thus are unable to benefit economically from Airbnb’s services. Defendants are liable to

12 Plaintiffs for any and all damages that Plaintiffs have sustained as a result of the conduct of

13 Defendants, and each of them.

14                                  SECO D CLAIM FOR RELIEF

15                  (Violation of the California Fair Employment and Housing Act

16                                       Against All Defendants)

17          86.     Plaintiffs repeat and re-allege each and every allegation of the foregoing

18 paragraphs as if fully set forth herein.

19          87.     The California Fair Employment and Housing Act (“FEHA”) is set forth in

20 Sections §§12900 et seq., of the California Government Code. Section 12955(i) of FEHA states

21 as follows:

22          It shall be unlawful:
23
            For any person or other organization or entity whose business involves real estate-
24          related transactions to discriminate against any person in making available a
            transaction, or in the terms and conditions of a transaction, because of race, color,
25          religion, sex, gender, gender identity, gender expression, sexual orientation,
            marital status, national origin, ancestry, source of income, familial status,
26          disability, or genetic information.
27

28

                                                   22
                                                COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 23 of 27




 1          88.     Section 12955(j) of FEHA states as follows:

 2          It shall be unlawful:
 3
            To deny a person access to, or membership or participation in, a multiple listing
 4          service, real estate brokerage organization, or other service because of race, color,
            religion, sex, gender, gender identity, gender expression, sexual orientation,
 5          marital status, ancestry, disability, genetic information, familial status, source of
            income, or national origin.
 6
            89.     Section 12955(k) of FEHA states as follows:
 7

 8          It shall be unlawful:

 9          To otherwise make unavailable or deny a dwelling based on discrimination
            because of race, color, religion, sex, gender, gender identity, gender expression,
10          sexual orientation, familial status, source of income, disability, genetic
            information, or national origin.
11

12          90.     Defendants, and each of them, including Defendant Airbnb, have violated

13 Sections 12955(i), (j) and (k) of the FEHA by adopting the Airbnb Discriminatory Policy, which

14 prevents Plaintiffs from using Airbnb’s platform solely because Plaintiffs either are Jews who

15 own property in Judea and Samaria or are Jews who wish to rent a residential dwelling in Judea

16 and Samaria. By adopting the Airbnb Discriminatory Policy, Defendants, and each of them,

17 including Defendant Airbnb, have made a “dwelling” unavailable based on religion and/or

18 national origin.

19          91.     As a direct and proximate result of the violation of the FEHA by Defendants, and

20 each of them, and as a result of the facts alleged herein, Plaintiffs have suffered and will continue

21 to suffer damages in an amount not yet ascertained, in addition to other and as yet

22 unascertainable damages. Plaintiffs will seek leave of this Court to amend this Complaint when

23 the amount of its damages has been precisely ascertained.

24                                   THIRD CLAIM FOR RELIEF

25                         (Violation of California’s Unruh Civil Rights Act

26                                       Against All Defendants)

27          92.     Plaintiffs repeat and re-allege each and every allegation of the foregoing

28 paragraphs as if fully set forth herein.

                                                  23
                                               COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 24 of 27




 1          93.     California’s Unruh Civil Rights Act is set forth in Section 51 et seq. of the

 2 California Civil Code. Section 51.5 of the California Civil Code states, in pertinent part, that

 3 “[n]o business establishment…shall discriminate against, boycott or blacklist, or refuse to buy

 4 from, contract with, sell to, or trade with any person … on account of any characteristic” based

 5 on sex, race, color, religion, ancestry, national origin, disability, medical condition, genetic

 6 information, marital status, or sexual orientation.

 7          94.     By adopting the Airbnb Discriminatory Policy, Defendants, and each of them,

 8 including Defendant Airbnb, have discriminated against the Harows and other Jews based on

 9 their religion and national origin, in violation of the Unruh Civil Rights Act, by discriminating

10 against the Harows and other Jews who own residential dwellings and accommodations in Judea

11 and Samaria but are unable to rent residential dwellings or accommodations through Airbnb as a

12 result of the Airbnb Discriminatory Policy..

13          95.     By adopting the Airbnb Discriminatory Policy, Defendants, and each of them,

14 including Defendant Airbnb, have discriminated against the Shapiros, Taubman, and other Jews

15 based on their religion and national origin, in violation of the Unruh Civil Rights Act, by

16 discriminating against the Shapiros, Taubman, and other Jews who wish or intend to travel to

17 Judea and Samaria and are unable to rent residential dwellings or accommodations through

18 Airbnb as a result of the Airbnb Discriminatory Policy.

19          96.     As a direct and proximate result of the violation of the Unruh Act by Defendants,

20 and each of them, and as a result of the facts alleged herein, Plaintiffs have suffered and will

21 continue to suffer damages in an amount not yet ascertained, in addition to other and as yet

22 unascertainable damages. Plaintiffs will seek leave of this Court to amend this Complaint when

23 the amount of its damages has been precisely ascertained.

24                                  FOURTH CLAIM FOR RELIEF

25                         (Violation of California Unfair Competition Law –

26                  Cal. Bus. & Prof. Code § 17200 et seq. against All Defendants)

27          97.     Plaintiffs repeat and re-allege each and every allegation of the foregoing

28 paragraphs as if fully set forth herein.

                                                  24
                                               COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 25 of 27




 1          98.    The acts and practices of Defendants, and each of them, as alleged herein,

 2 constitute unfair, unlawful and fraudulent business acts and practices within the meaning of

 3 Sections 17200 et seq. of the California Business and Professions Code.

 4          99.    Defendants have engaged in unfair business acts and practices in that the harm

 5 caused by their fraudulent conduct outweighs any utility of such conduct and such conduct

 6 offends public policy, is immoral, unscrupulous, unethical, deceitful and offensive, and causes

 7 substantial injury to Plaintiffs and to other Jews affected by the Airbnb Discriminatory Policy.

 8          100.   The above acts and practices have caused, and are causing, injury to Plaintiffs.

 9 Plaintiffs have suffered injury in fact and have lost money and property as a result of such unfair

10 competition.

11          101.   Plaintiffs seek an injunction prohibiting Defendants, and each of them, including

12 defendant Airbnb, from further engaging in such unfair business acts and practices. Plaintiffs

13 further seek an order of restitution and/or disgorgement from Defendants.

14                                      PRAYER FOR RELIEF

15          WHEREFORE, Plaintiffs pray that this Court enter judgment against Defendants, and

16 each of them, as follows:

17          (1)    For damages according to proof at trial, plus interest thereon at the maximum rate

18 provided by law;

19          (2)    For a declaration that the conduct of Defendants, and each of them, violates the

20 Fair Housing Act, 42 U.S.C. § 3601 et seq.;

21          (3)    For a declaration that the conduct of Defendants, and each of them, violates

22 California’s Fair Employment and Housing Act;

23          (4)    For a declaration that the Airbnb Discriminatory Policy violates the Fair Housing

24 Act, 42 U.S.C. § 3601 et seq.;

25          (5)    For a declaration that the Airbnb Discriminatory Policy violates California’s Fair

26 Employment and Housing Act;

27          (6)    For a declaration that the Airbnb Discriminatory Policy violates California’s

28 Unruh Civil Rights Act;

                                                 25
                                              COMPLAI T
         Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 26 of 27




 1          (7)    That   Airbnb    and   its   officers,   directors,   agents,   servants,   employees,

 2 representatives, successors, and assigns, and all persons acting in concert or participation with

 3 them, be temporarily, preliminarily, and permanently enjoined from: (a) enforcing the Airbnb

 4 Discriminatory Policy; and (b) continuing to discriminate against Plaintiffs and other Jews and

 5 Israelis in the provision of Airbnb’s platform and services;

 6          (8)    For pre-judgment interest according to proof at trial;

 7          (9)    For costs of suit incurred herein, including attorneys’ fees to the extent applicable;

 8 and

 9          (10)   For such other and further relief as this Court may deem just and proper.

10

11 Dated: January 22, 2019                        LAW OFFICES OF DAVID N. SCHULTZ

12                                                ZELL & ASSOCIATES INTERNATIONAL
13                                                ADVOCATES LLC

14

15                                                By:       ___/s/ David N. Schultz____________
                                                                        David N. Schultz
16                                                          Attorneys for Plaintiffs Eve Harow, Earl
                                                            Harow, Fay Shapiro, Neal Shapiro, and Joel
17                                                          Taubman
18

19

20

21

22

23

24

25

26

27

28

                                                   26
                                                COMPLAI T
        Case 3:19-cv-00395 Document 1 Filed 01/22/19 Page 27 of 27




 1                                  DEMA D FOR JURY TRIAL

 2         Plaintiffs hereby demand a trial by jury on all issues so triable, pursuant to Rule 38 of the

 3 Federal Rules of Civil Procedure.

 4 Dated: January 22, 2019                       LAW OFFICES OF DAVID N. SCHULTZ

 5                                               ZELL & ASSOCIATES INTERNATIONAL
 6                                               ADVOCATES LLC

 7

 8                                               By:     ___/s/ David N. Schultz_______________
                                                                     David N. Schultz
 9                                                       Attorneys for Plaintiffs Eve Harow. Earl
                                                         Harow, Fay Shapiro, Neal Shapiro, and Joel
10                                                       Taubman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 27
                                              COMPLAI T
